      Case: 1:18-cv-08240 Document #: 1 Filed: 12/17/18 Page 1 of 4 PageID #:1




                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

                                                          )
                                                          )
SHEET METAL WORKERS’ INTERNATIONAL                        )
ASSOCIATION, LOCAL NO. 73,                                )
                                                          ) Case No.:
              and                                         )
                                                          )
THE TRUSTEES of the SHEET METAL WORKERS                   ) Judge:
LOCAL NO. 73 PENSION FUND, SHEET METAL                    )
WORKERS LOCAL NO. 73 WELFARE FUND; and                    )
SHEET METAL WORKERS LOCAL NO. 73                          ) Magistrate Judge:
ANNUITY FUND,                                             )
                                                          )
              Plaintiffs,                                 )
v.                                                        )
                                                          )
J & B MECHANICAL, INC.                                    )
                                                          )
       An Illinois Corporation                            )
                                                          )
              Defendant.                                  )



                                       COMPLAINT

       Plaintiffs, SHEET METAL WORKERS LOCAL NO. 73 (hereinafter “Plaintiff Union”)

and THE TRUSTEES of the SHEET METAL WORKERS LOCAL NO. 73 PENSION FUND,

SHEET METAL WORKERS LOCAL NO. 73 WELFARE FUND and SHEET METAL

WORKERS LOCAL NO. 73 ANNUITY FUND (collectively “Plaintiff Funds”) by and through

their attorneys at Gregorio ♦ Marco, P.C., bring the following action against J & B MECHANICAL

INC. (hereinafter “Defendant” or “Company”). In support, the Plaintiffs state as follows:




                                                                                            1
       Case: 1:18-cv-08240 Document #: 1 Filed: 12/17/18 Page 2 of 4 PageID #:2



                                         Count I (ERISA)

        1.       This action arises under Section 502 of the Employee Retirement Income Security

Act of 1974, 29 U.S.C. §1132 et seq. (hereinafter referred to as "ERISA") and Section 301 of the

Taft-Hartley Act, 29 U.S.C. §185. Jurisdiction is founded on the existence of questions arising

thereunder.

        2.       The Plaintiff Funds are multiemployer plans as defined under 29 U.S.C. § 1002.

Their principal offices are located at 4550 Roosevelt Road, Hillside, Illinois, within the Northern

District of Illinois.

        3.       The Defendant is an employer engaged in the sheet metal industry. Its principle

office is located at 128 West Pratt Boulevard, Roselle, Illinois, and is within the Northern District

of Illinois.

        4.       The Plaintiff Funds receive contributions from numerous employers pursuant to

Collective Bargaining Agreements between the employers and the Plaintiff Union.

        5.       On May 9, 2006, Defendant executed a Supplemental Agreement (hereinafter

“Agreement”) with the Sheet Metal Workers’ Union, Local No. 73 and other documents

acknowledging receipt of a Collective Bargaining Agreement (hereinafter “CBA”) and

acknowledging the Agreement and Declaration of Trust, true and correct copies of which are

attached hereto as Exhibit A. By its terms, the Supplemental Agreement between Defendant and

the Union adopted the terms of the CBA. The CBA binds Defendant to the terms of the Trust

Agreements which created the Plaintiff Funds.

        6.       The CBA requires Defendant to contribute to the Plaintiff Funds and binds

Defendant to the plan’s governing documents, including the Trust Agreement.               The Trust

Agreement requires the Defendant to submit monthly reports listing the hours worked by its



                                                                                                   2
      Case: 1:18-cv-08240 Document #: 1 Filed: 12/17/18 Page 3 of 4 PageID #:3



bargaining unit employees (hereinafter referred to as "monthly contribution reports").         The

Defendant is also required to make concurrent payment of contributions to the Plaintiff Funds

based upon the hours worked by said employees.

       7.      Defendant has breached its obligations under the Trust Agreement and the CBA by

failing to submit monthly contributions reports for the months of August 2018 through the present.

       8.      Due to Defendant’s failure to submit contribution reports, Plaintiffs are unable to

calculate the amount of any monthly contributions and/or late assessments which may be due for

August 2018 through the present.

       9.      Plaintiffs have requested that Defendant become current and perform its obligations

listed above, but Defendant has failed and refused to so perform.

       10.     As an employer obligated to make fringe benefit contributions to the Funds,

Defendant is specifically obligated to compensate Plaintiffs for the additional administrative costs

and burdens imposed by Defendant’s failure to submit reports or pay contributions, by paying

liquidated damages on the whole amount of any contributions remaining unpaid, together with

interest, as provided in 29 U.S.C. §1132(g)(2)(B).

        11.    As an employer obligated to make fringe benefit contributions to the Funds,

Defendant is specifically obligated to pay Plaintiff’s reasonable attorneys’ fees and costs

necessarily incurred in the prosecution of any action to recover delinquent contributions, as

provided in 29 U.S.C. §1132(g)(2)(D).

       12.     Pursuant to 29 U.S.C. §1132(g)(2)(C), Plaintiffs are entitled to an amount equal to

the greater of a) double interest on the unpaid contributions or b) interest plus liquidated damages

provided for under the Trust Agreements not in excess of 20% of the amount due.




                                                                                                  3
      Case: 1:18-cv-08240 Document #: 1 Filed: 12/17/18 Page 4 of 4 PageID #:4



WHEREFORE, Plaintiffs pray:
       A.      That the Defendant be ordered to submit the reports referenced in Count I pursuant
              29 U.S.C. §§1132(g)(A), 1145;
       B.     That the Defendant be ordered to pay interest on any contributions found to be due
              from the reports referenced in Count I pursuant to 29 U.S.C. §1132(g)(2)(B);
       C.     That the Defendant be ordered to pay liquidated damages on any delinquent
              contributions found to be due from the reports referenced in Count I pursuant to 29
              U.S.C. §1132(g)(2)(C);
       D.     That Defendant be ordered to pay the late assessments found to be due from the
              reports referenced in Count I pursuant to 29 U.S.C. §1145.
       E.     That the Defendant be ordered to pay the reasonable attorney fees and costs
              incurred by the Plaintiffs referenced in Count I pursuant to 29 U.S.C.
              §1132(g)(2)(D);
       F.     That Plaintiffs be granted such other relief as the Court deems just and equitable.



                                            Respectfully submitted,
                                            Sheet Metal Workers 73 Fringe Benefit Funds

                                            BY:/s/ Grant R. Piechocinski_________
                                                   One of their attorneys

Grant R. Piechocinski
Gregorio & Marco, Ltd.
Attorney for Plaintiffs
2 North LaSalle Street, Suite 1650
Chicago, IL 60602
(312) 263-2343




                                                                                                    4
